Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 11/16/2021, the Examiner acknowledges the following:
Claims 1, 5 – 9, 18 and 20 were amended.
Claims 2 – 4, 10 – 17, 19 and 21 – 27 were canceled by Applicant.
Currently, claims 1 – 27 are pending. Claims 2 – 4, 10 – 17, 19 and 21 – 27   were canceled by Applicant; therefore, claims 1, 5 – 9, 18 and 20 are being examined on the merits.


Allowable Subject Matter
3.	Claims 1, 5 – 9, 18 and 20 are allowed.
the prior art teaches, 
An image pickup apparatus (Sonoda – US 2013/0321683 A1) comprising a first pixel and a second pixel each having a photoelectric conversion unit that generates a signal carrier based on incident light; and an analog-to-digital conversion unit, wherein the first pixel outputs a first photoelectric conversion signal based on the signal carrier, and the second pixel outputs a second photoelectric conversion signal based on the signal carrier, wherein the analog-to-digital conversion unit includes a first comparator that outputs a first comparison result signal having a signal value obtained by comparing the first photoelectric conversion signal with a reference signal having a potential varying in a time-dependent manner and a second comparator that outputs a second comparison result signal having a signal value obtained by comparing the second photoelectric conversion signal with the reference signal, and wherein based on the first comparison result signal and the second comparison result signal, the analog-to-digital conversion unit generates a first digital signal and a second digital signal, the first digital signal is based on a difference between the first photoelectric conversion signal and the second photoelectric conversion signal, and the second digital signal is based on a sum of the first photoelectric conversion signal and the second photoelectric conversion signal.
Another prior art of record teaches a solid-state image sensor (Kobayashi – US 2019/0014281 A1) comprising a plurality of pixels each provided with a sensor unit that generates a pulse signal at a frequency corresponding to a frequency of reception of photons;  a counter that counts a number of pulses generated by the sensor unit;  a first latch unit that stores the count value counted by the counter; a second latch unit that 

Regarding claim 1, the combination of Sonoda, Kobayashi and Shin fails to explicitly disclose “An image capturing apparatus comprising a plurality of unit pixels, each including one microlens and a plurality of avalanche photodiodes that produce pulse signals when light is incident on the avalanche photodiodes a counting circuit that includes a first counter that counts the pulse signals from all of the plurality of avalanche photodiodes and a second counter that counts the pulse signals from some of the plurality of avalanche photodiodes; and a subtracting circuit that subtracts a count value of the second counter from a count value of the first counter”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
In regards to claims 5 – 9, 18 and 29: claims 5 – 9, 18 and 20 depend directly to claim 1 and they require all the limitations as disclosed in claim 1. On the other hand, claims 5 – 9, 18 and 19 add new limitations that are not taught by the prior art of record either. Therefore, claims 5 – 9, 18 and 20 are allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. H. Kobayashi et al., US 11,115,612 B2 – it teaches an image capture apparatus comprising: a solid-state image sensor comprising a plurality of pixels; and one or more processors that, when executing a program stored in a memory, function as a signal processing unit that processes a signal output from the solid-state image sensor, wherein each of the plurality of pixels includes: a sensor unit that generates a pulse signal upon reception of a photon; a low pass filter to which the pulse signal generated by the sensor unit is input; a comparator that compares output of the low pass filter with a threshold; and a counter configured to selectively switch between operating in a first mode of counting the number of pulses of the pulse signal generated by the sensor unit when a light emitting unit does not emit light, and operating in a second mode of counting the number of pulses of a predetermined signal, the number depending on an elapsed time from a timing at which light is emitted from the light emitting unit, wherein when operating in the second mode, the counter counts the number of pulses of the predetermined signal from a timing at which light is emitted from the light emitting unit until a timing at which output of the comparator is inverted. 
2. S. Koizumi et al., US 2020/0045251 A1 – it teaches a photoelectric conversion apparatus comprising: a first photoelectric conversion element; a second photoelectric 
3. Y. Egawa, US 2021/0124047 A1 – it teaches a distance sensor comprising: a controller that instructs a light source section to emit a first light pulse; a light receiver that includes a photodiode which causes a signal charge to be generated by receiving a first reflected light pulse corresponding to the first light pulse, and generates a light reception signal by storing the signal charge and converting the signal charge into a voltage; a signal change detector that performs a first detection operation of detecting a first signal change corresponding to the first reflected light pulse in the light reception signal; and a time measurement section that performs, on a basis of the first signal change, a first measurement operation of measuring a first time interval from an emission timing of the first light pulse in the light source section to a reception timing of the first reflected light pulse in the light receiver, wherein the photodiode includes an avalanche photodiode.


Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697